Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT

On page 8 of their response, applicant states that they “respectfully disagrees that the claims as pending invoke an interpretation under 35 U.S.C. § 112(f)”.  Thus, applicant appears to be firstly contending that an interpretation under 35 U.S.C. § 112(f) is improper.  Applicant does not provide any specific arguments as to why the claim limitations should not be treated as limitations interpreted under 35 U.S.C. § 112(f).  Applicant transitions directly into where in the specification structural support is found for each of the aforementioned claim limitations.  Applicant does not appear to have made any arguments as to why the limitations should not be treated as 35 U.S.C. § 112(f).  Whether or not a limitation should be treated as a limitation under 35 U.S.C. § 112(f) is a substantively different argument as to whether a limitation interpreted under 35 U.S.C. § 112(f) has sufficient support in the specification. 
The Examiner will quickly address applicant’s statement that they disagree that the limitations should be interpreted as limitations under 35 U.S.C. § 112(f).  As per MPEP 2181, an Examiner should use a 3-prong analysis for determining whether a claim limitation should be interpreted under 35 U.S.C. § 112(f):
(a) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(b) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As per MPEP 2181(A), “The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."  Thus, is has been established that the word “unit” can be considered a nonce word.  Secondly, the word “unit” is modified by function language “configured to” (see MPEP 2181(B), where the phrase “configured to” is known to invoke functional claim language.  Finally, the phrase “unit” (in each instance) is not modified by claim language with structure, material, or acts for performing the claimed function.  In particular, the words “storage”, “check”, “receiving” and “stop” do not imply any specific structure for each of the units.  Therefore, the Examiner maintains that “storage unit”, “check unit”, “receiving unit”, and “stop unit” are properly interpreted as limitations under 35 U.S.C. § 112(f).

Applicant’s arguments, see the response filed July 1, 2021, with respect to the rejection of claims 1-11 under 35 U.S.C. 112(b) based on an interpretation under 35 U.S.C. 112(f) of certain limitations have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-5 has been withdrawn.  In particular, applicant contends that the “storage unit” is register 31a as disclosed in page 10, lines 24-28 of the specification and the “stop unit”, “check unit”, and “receiving unit” are all the logical processing circuitry 31b as disclosed in page 18, lines 1-2; page 20, line 30 to page 21, line 1; and page 19, lines 18-19.  The Examiner agrees that “logical processing circuitry” provides enough structural support for each of the stop unit, check unit, and receiving unit.  While the register 31a provides enough support for the storage unit.

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a reset control circuit configured to transmit a reset control signal from the reset terminal to the controller for controlling resetting of the controller; and a check unit configured to check for a state of the reset terminal, and store a checked result of the state of the reset terminal in the storage unit; in combination with the other elements of the claim.
As for claim 10, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a reset control circuit configured to transmit a reset control signal from the reset terminal to the controller for controlling resetting of the controller; and a check unit configured to check for a state of the reset terminal, and store a checked result of the state of the reset terminal in the storage unit; in combination with the other elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        September 8, 2021